Citation Nr: 1453253	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel
INTRODUCTION

The Veteran had active service from November 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection for hearing loss and tinnitus.  

(The issue of entitlement to service connection for hearing loss is addressed in the remand that follows the decision below.)


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran maintains that he was exposed to loud noises and sounds while serving as a jet engine mechanic in the United States Air Force.  In a statement dated in June 2007, the Veteran explained that he and his fellow servicemen were exposed to a great deal of noise while stationed on the flight line, and while fulfilling their military duties, which included conducting routine engine checks while the flight engine was running.  According to the Veteran, he currently experiences a ringing sound in his ears which he attributes to this noise exposure.  

In a November 2007 statement, the Veteran's former fellow serviceman, A.T., described some of the duties jet engine mechanics were required to fulfill.  He explained they conducted full operational check outs of engines at the test cells prior to installing them in the aircraft.  He also stated that they worked on the flight line and trim pad areas, both of which were considered high noise level areas most of the time.  According to A.T., even though hearing protection was mandatory at all times, the jet engines high pitched sound could still be heard as they were merely inches away from a fully running jet engine.  

During the July 2009 hearing at the RO, the Veteran testified that he began experiencing a ringing sound in his ears at the time of his discharge.  The Veteran also testified that although hearing protection was provided by the Air Force, there were times when it was not available to them, or they simply did not wear them.  

The Veteran's DD form 214 reflects that his military occupational specialty (MOS) was that of jet engine mechanic and that he did serve with the United States Air Force during his tour of duty.  

The Board can find no information in the claims file that challenges or calls into question the Veteran's statements about noise exposure while performing his duties during service.  While every detail of the Veteran's description has not been corroborated, a majority of the Veteran's recollections of noise exposure in service have been verified.  Moreover, there is nothing in the record that contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concedes that the Veteran was exposed to loud noise during service.  

Despite the Veteran's report that he has experienced ringing in his ears since service, his service treatment records are silent for any complaints and diagnosis of tinnitus.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

The Veteran was afforded a VA audiological evaluation in January 2008, at which time, he provided his military history and reported having had exposure to noises and sounds produced by jet engines, test cells and trim pads during military service.  The Veteran also described his post-service occupational history, and noted that he worked as a state policeman for 28 year years, and as a criminal investigator for the Indiana Department of Revenue for 8 1/2 years.  The Veteran further stated that he was working as the Director of Courthouse Security.  According to the Veteran, his tinnitus had its onset at least 30 years ago.  Based on his discussion with the Veteran, the VA audiologist diagnosed him with having bilateral tinnitus that is constant in nature, and determined that this disorder is less likely as not caused by or a result of acoustic trauma of noise exposure associated with performing duties as a jet engine mechanic and working on the flight line in the military.  In reaching this opinion, the VA audiologist appears to have relied on the Veteran's audiometric findings at his enlistment and separation examinations, both of which were shown to be within normal limits at the time of entrance into the military and at separation from service.  

The Veteran was afforded another VA audiological evaluation in August 2009, during which time he stated that he had experienced a ringing sound in his ears for years, and first noticed this sound 1/2 to 2/3 of the way through service.  Based on her discussion with, and evaluation of the Veteran, the VA audiologist diagnosed the Veteran with bilateral tinnitus, and determined that said disorder was less likely as not caused by or a result of exposure to his in-service noise exposure.  In reaching this opinion, the audiologist relied on the service treatment records, which revealed normal hearing at 500 to 6000 Hertz bilaterally at enlistment and at separation with no significant threshold shift when comparing the enlistment and separation audiograms.  The examiner further noted no documented report of tinnitus in the records.  

After reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from the conceded in-service exposure to loud noises.  The Veteran reported a history of noise exposure in service and constant tinnitus since service in his statements, at the July 2009 hearing, and at the January 2008 and April 2009 VA examinations.  The Board concedes that the Veteran was exposed to acoustic trauma in service and finds his assertion that he has suffered from tinnitus since his years in the military to be credible.  

Although both VA examiners determined that the Veteran's tinnitus was not related to service, the Board finds both medical opinions to be of limited probative value.  Although the January 2008 VA audiologist relied on the Veteran's normal audiometric evaluations at his enlistment and separation examinations, this appears to be the basis supporting his opinion concerning the etiology of the Veteran's hearing loss rather than his tinnitus.  Indeed, the VA audiologist did not provide a clear rationale to support his opinion concerning the etiology of the Veteran's tinnitus.  Furthermore, although the August 2009 VA examiner found no documented report of tinnitus in the records, he did not appear to address the Veteran's statements throughout the course of the appeal, which demonstrates a continuing history of tinnitus since service.  In light of the somewhat unclear opinion provided, the Board concludes that the January 2008 and August 2009 opinions are also of limited probative value.  

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's current chronic tinnitus is related to his active service.  

Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2014).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d) (West 2002).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2014).  

In January 2008, the Veteran underwent a VA audiological examination.  The examination report included the results of an audiogram that recorded the Veteran's puretone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
45
60
LEFT
0
10
50
55
70

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran had also indicated that he was subjected to acoustic trauma produced by jet engine noises and sounds while serving in the United States Air Force.  He indicated that he did not always wear ear protection in service.  As indicated above, the Board finds credible the Veteran's account of noise exposure in service.  

With regard to nexus, the VA audiologist opined that it was less likely as not that the Veteran's hearing loss was related to service.  The audiologist based his opinion on the fact that the Veteran had normal hearing at the time of his separation from service.  The audiologist acknowledged that the reported thresholds at separation were slightly worse than those noted at enlistment, but noted that all thresholds were poorer and not just the ones associated with acoustic trauma.  

The Veteran was afforded another VA audiological evaluation in August 2009, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 15, 30, 55, 50 and 75.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 30, 55, 60 and 80.  The audiologist diagnosed the Veteran with sensorineural hearing loss in both hears, and determined that said hearing loss was less likely as not caused by, or a result of, the Veteran's in-service noise exposure.  In reaching this opinion, this audiologist relied on the service treatment records which showed normal hearing at both the enlistment and separation examinations, with no significant threshold shift when comparing the audiograms.  

The Board notes that although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison, 6 Vet. App. at 407, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).  

Here, both of the VA negative nexus opinions were primarily based on the fact that the Veteran did not demonstrate hearing loss upon discharge from service.  The Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, it is unclear whether either audiologist specifically considered the impact of the Veteran's in-service noise exposure.  Moreover, although the August 2009 VA audiologist acknowledged the Veteran's complaint of hearing loss at the separation examination, she did not provide any further discussion as to why this in-service notation was discounted.  Given the fact the VA audiologist failed to discuss the Veteran's in-service noise exposure, the effect of the Veteran's post-service noise exposure on his hearing loss, and why principles regarding a possible delay in the onset of noticeable hearing loss might weigh against a finding that such hearing loss was related to service, and further failed to attribute the Veteran's hearing loss to any other occurrence, the VA audiologist's opinion is incomplete and not supported by an adequate rationale.  See Stefl, supra.  

Based on the incomplete findings during the January 2008 and August 2009 VA audiological evaluations, the Board finds that a remand of the claim of service connection for hearing loss is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 4.2 (2014) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  In this regard, the Board has considered the Veteran's lay assertions that his hearing loss is related to his in-service noise exposure.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss.  See Jandreau supra.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the claims folder, and a copy of this remand, to be provided to, and reviewed by, the examiner who conducted the August 2009 VA audiology examination, if available.  The audiologist should review the evidence and specifically consider the June 2007 lay assertions made by the Veteran as well as his July 2009 hearing testimony regarding the extent of his noise exposure in service.  The audiologist should then provide an addendum opinion as to whether the Veteran's current hearing loss is at least as likely as not related to military service, to include his in-service noise exposure/acoustic trauma.  

If the audiologist finds that medical principles regarding the possibility of a delayed-onset hearing loss weighs against a finding that current hearing loss is traceable to military service, the audiologist must provide specific medical reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming her opinion.  If the audiologist's opinion regarding nexus remains negative, the audiologist must specifically identify the medical reasons as to why the lay evidence regarding in-service exposure to noise does not provide sufficient proof of a relationship between the Veteran's current hearing loss and his period of military service.  

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

(If another examination is required to formulate an opinion, or if the audiologist is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)  

2.  Ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in this request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for hearing loss.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


